Exhibit 10.56
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is effective as of January 1,
2008, (the “Effective Date”), between TOUSA, Inc., a Delaware corporation (the
“Employer”) and George Yeonas, an individual (the “Employee”).
Agreement
     In consideration of the mutual premises, covenants and agreements set forth
below, and intending to be legally bound hereby, it is hereby agreed as follows:
1.     Definitions. Capitalized terms shall have the meanings defined in this
Agreement or on Exhibits A and B attached hereto unless the context otherwise
requires. Exhibits A and B are incorporated herein by this reference.
2.     Employment Term and Duties.
     2.1     Employment Term. The Employer employs the Employee, and the
Employee accepts employment by the Employer, on the terms and conditions set
forth in this Agreement and for the period of time set forth in Exhibit B (the
“Employment Period”), which Employment Period shall be the term of this
Agreement.
     2.2     Duties.
          (a)     The Employee will serve in the position set forth on Exhibit B
and will devote his/her full business time, attention, skill, and energy
exclusively to the business of the Employer, will use his/her best efforts to
promote the success of the Employer’s business, and will cooperate fully with
the senior management of the Employer in the advancement of the best interests
of the Employer.
          (b)     With the prior written consent of the CEO, which consent may
be revoked by the CEO at any time and for any reason, the Employee may engage in
the following activities during the Employment Period so long as such activities
do not, in the sole judgment of the CEO, interfere or conflict with Employee’s
duties to Employer as set forth in Section 2.2(a) above: (i) serve on corporate,
civic, religious, educational, and/or charitable boards or committees;
(ii) deliver lectures, fulfill speaking engagements, or teach at educational
institutions without receiving any compensation other than reimbursement of
expenses, nominal stipends, or similar forms of compensation; and (iii) manage
his/her personal investments, provided that such investments do not conflict
with the Employee’s duties and responsibilities under this Agreement. If the
Employee is appointed or elected an officer or director of the Employer or any
Affiliate, the Employee will fulfill his/her duties as such officer or director
without additional compensation. Upon termination of this Agreement for any
reason, the Employee automatically resigns as of such date as an officer and
director of the Employer and each Affiliate of which he/she is an officer or
director, if any.
      
      
      

George Yeonas Employment Agreement   1    

 



--------------------------------------------------------------------------------



 



     2.3     Location. The Employee’s primary place of employment hereunder
shall be as set forth in Exhibit B.
3.     Compensation and Benefits. The compensation and benefits payable and
provided to the Employee under this Agreement shall constitute the full
consideration to be paid to the Employee for all services to be rendered by the
Employee to the Employer and its Affiliates in all capacities.
     3.1     Base Salary. During the first year of this Agreement, the Employee
will be paid an annual salary as set forth on Exhibit B (“Base Salary”), payable
in periodic installments according to the Employer’s customary payroll
practices. In subsequent years, Base Salary may be adjusted taking into account
Employee’s performance, company operating results, and industry practices.
     3.2     Benefits. The Employee (and the Employee’s spouse and dependents,
where applicable) shall be permitted to participate in such
401(k) plan (or similar qualified plan) and any welfare benefit plan, program,
or fringe benefit made available to other similarly situated employees that may
be in effect from time to time, subject to the Employee (and the Employee’s
spouse and dependents, where applicable) meeting the eligibility requirements
under the terms of each of those plans (collectively, the “Benefits”). However,
the Employer may modify or terminate any employee benefit plan or program at any
time and in the Employer’s sole discretion, so long as such modification or
termination equally affects all of the Employer’s similarly situated employees.
     3.3     Annual Bonus. During the term of this Agreement, the Employee shall
be eligible to participate in an annual bonus plan. The bonus plan and any
amounts payable there under may take into consideration personal performance and
contribution, operational and financial results, and other achievements
attributable to Employee’s accomplishments (“Bonus”). Employee’s participation
in and opportunity to receive compensation pursuant to such plan will be
consistent with the participation and opportunity of similarly situated
employees and shall in any event be subject to the approval of the Board of
Directors or relevant Board Committee of TOUSA, Inc. The bonus plan applicable
to Employee under this Agreement is as described in Exhibit B.
     3.4     Business Expenses. In accordance with the rules and policies that
the Employer may establish from time to time, the Employer shall reimburse the
Employee for business expenses reasonably incurred by him/her in the performance
of his/her duties hereunder in accordance with the Employer’s documentation
guidelines as may be in effect from time to time.
     3.5     Vacation. The Employee shall be entitled to the vacation period per
calendar year as set forth on Exhibit B (prorated for less than a full year).
Unused vacation time not to exceed an aggregate of Two (2) weeks for all prior
years may be accumulated or carried over from year to year. The Employee shall
not be entitled to any compensation for unused vacation time except as provided
in Section 4.
      
      
      

George Yeonas Employment Agreement   2    

 



--------------------------------------------------------------------------------



 



     3.6     Office and Support Staff. During the Employment Period, the
Employee shall be entitled to an office, furnishings, other appointments, and
secretarial or other assistants as Employer shall determine are reasonably
necessary to perform the Employee’s duties and obligations as set forth herein
and comparable to other similarly situated employees of the Employer and its
Affiliates.
4.     Termination.
     4.1     Death; Disability. This Agreement will terminate automatically upon
the Death or Disability of the Employee.
     4.2     Termination Notice. Any termination of the Employee’s employment
other than a termination pursuant to Section 4.1 hereof shall be by written
notice to the other party, indicating the specific termination provision in this
Agreement relied upon, if any, and setting forth in reasonable detail the facts
and circumstances claimed to provide a basis for the termination of the
Employee’s employment under the provision so indicated. The date of the
Employee’s termination of employment shall be specified in such notice;
provided, however, that such date may not be earlier than any applicable cure
periods as set forth herein and, if a termination is being effected by the
Employee for any reason, such date shall in any event not be less than six
(6) months from the date the written notice is given to the Employer (the
“Required Notice”), during which period Employee shall continue to perform in
accordance with this Agreement unless such performance is waived by the Employer
by written notice to the Employee. Failure to provide the Required Notice or to
perform in accordance with in this Agreement during this period shall be deemed
a material breach of this Agreement by the Employee.
     4.3     Termination Pay. Upon termination of the Employee’s employment, the
Employer will be obligated to pay or provide the Employee or the Employee’s
estate, as the case may be, only such compensation and Benefits as are provided
in this Section 4.3 and, if applicable, in Section 5.3 hereof.
          (a)     Termination by the Employer for Cause; Resignation of the
Employee without Good Reason or Required Notice; Resignation of the Employee by
Election of Non-Continuation. If (i) the Employer terminates the Employee’s
employment for Cause; (ii) the Employee terminates his/her employment for any
reason other than Good Reason; (iii) the Employee terminates his/her employment
for any reason without the Required Notice; or (iv) the Employee terminates
his/her employment by Election of Non-Continuation, then: the Employee shall be
entitled to receive the Accrued Obligations from the Employer, payable to
Employee within thirty (30) Business Days after the date of termination. Except
as specifically provided herein, the Employee shall not be entitled to any other
payments or Benefits pursuant to this Agreement.
          (b)     Termination due to Disability or upon Death. If the Employee’s
employment is terminated due to Disability or upon the Employee’s death, the
Employee or the Employee’s estate, as the case may be, shall be entitled to
receive from the Employer the sum of the following, payable to Employee or
Employee’s legal representative within thirty (30) Business Days after the date
of termination: (i) the Accrued Obligations and (ii) the Pro-Rata Bonus.
      
      
      

George Yeonas Employment Agreement   3    

 



--------------------------------------------------------------------------------



 



          (c)     Termination by the Employee due to Good Reason or by the
Employer without Cause. If the Employee’s employment is terminated by the
Employer without Cause or by the Employee for Good Reason, the Employee shall be
entitled to receive from the Employer: (i) the Termination Payment, and (ii) if
the Employee timely elects continuation coverage under the Employer’s group
health plan, an amount equal to the monthly premium charge for such coverage for
the then remaining term of the Employment Period or one year whichever is
greater at the active employee premium rate for similar coverage.
     4.4     Release and Waiver. Notwithstanding anything in Section 4.3 to the
contrary, the Employee shall not be entitled to any payment or Benefit pursuant
to Section 4.3, except for Accrued Obligations as required by law, unless the
Employee has delivered to the Employer a general release, signed and in a form
acceptable to the Employer, that releases the Employer and its Affiliates, and
all their respective officers, directors, employees, and agents from any and all
claims of any kind that the Employee may have arising out of the Employee’s
relationship with the Employer or any of its Affiliates or the termination of
employment, but excluding any claims arising under this Agreement, and such
release has become irrevocable.
5.     Non-Competition and Non-interference.
     5.1     Acknowledgements. The Employee acknowledges that (a) the services
to be performed by him/her under this Agreement are of a special, unique,
unusual, extraordinary, and intellectual character and (b) the provisions of
this Section 5 are reasonable and necessary to protect the Confidential
Information, goodwill, and other business interests of the Employer and its
Affiliates.
     5.2     Covenants of the Employee. The Employee covenants that he/she will
not,
directly or indirectly:
          (a)     during the Non-Compete Period, without the express prior
written consent of the Board of Directors, as owner, officer, director,
employee, stockholder, principal, consultant, agent, lender, guarantor,
cosigner, investor, or trustee of any corporation, partnership, proprietorship,
joint venture, association, or any other entity of any nature, engage, directly
or indirectly, in the Business in (i) any county in any state, or any county
contiguous with a county, in which the Employer or any of its Affiliates is
conducting Business activities or has conducted Business activities in the
twelve (12) months prior to termination, and (ii) any county in which the
Employer or any of its Affiliates is conducting other business; provided,
however, that the Employee may purchase or otherwise acquire for passive
investment up to three percent (3%) of any class of securities of any such
enterprise under Section 12(g) of the Securities Exchange Act of 1934;
          (b)     whether for the Employee’s own account or for the account of
any other person at any time during his/her employment with the Employer or its
Affiliates (except for the account of the Employer and its Affiliates) and the
Non-Compete Period, solicit Business of the same or similar type being carried
on by the Employer or its Affiliates, whether or not the Employee had personal
contact with such person or entity during the Employee’s employment with the
Employer:
      
      
      

George Yeonas Employment Agreement   4    

 



--------------------------------------------------------------------------------



 



          (c)     whether for the Employee’s own account or the account of any
other person and at any time during his/her employment with the Employer or its
Affiliates and the Non-Compete Period, (i) solicit, employ, or otherwise engage
as an employee, independent contractor, or otherwise, any person who is an
employee of the Employer or an Affiliate, or in any manner induce, or attempt to
induce, any employee of the Employer or its Affiliates to terminate his/her
employment with the Employer or its Affiliate; or (ii) interfere with the
Employer’s or its Affiliate’s relationship with any person or entity that, at
any time during the Employment Period, was an employee, contractor, supplier, or
customer of the Employer or its Affiliate; or
          (d)     at any time after the termination of his/her employment,
disparage the Employer or its Affiliates or any shareholders, directors,
officers, employees, or agents of the Employer or any of its Affiliates, so long
as the Employer does not disparage the Employee;
provided, however, that notwithstanding the foregoing, paragraphs (a) and (b) of
this Section 5.2 shall not apply if the Employee’s employment is terminated
pursuant to Section 4.3(c) hereof. If any covenant in this Section 5.2 is held
to be unreasonable, arbitrary, or against public policy, such covenant will be
considered to be divisible with respect to scope, time, and geographic area, and
such lesser scope, time, or geographic area, or all of them, as a court of
competent jurisdiction may determine to be reasonable, not arbitrary, and not
against public policy, will be effective, binding, and enforceable against the
Employee. The Employee hereby agrees that this covenant is a material and
substantial part of this Agreement and that: (i) the geographic limitations are
reasonable; (ii) the term of the covenant is reasonable; and (iii) the covenant
is not made for the purpose of limiting competition per se and is reasonably
related to a protectable business interest of the Employer. The period of time
applicable to any covenant in this Section 5.2 will be extended by the duration
of any violation by the Employee of such covenant.
          5.3     Covenants of the Employer. The Employer covenants and agrees
that, during the Non-Compete Period, the following provisions shall apply:
                    (a)     if the Employee’s employment is terminated due to
the death or Disability of the Employee, for Cause by the Employer, or by the
Employee without having provided the Required Notice, no additional compensation
shall be payable or Benefits provided to the Employee during the Non-Compete
Period except as specifically provided for in Section 4.3 hereof.
                    (b)     In addition to the compensation payable or Benefits
to be provided to the Employee as provided in Section 4.3 hereof, if the
Employee’s employment is terminated for any reason other than as set forth in
Section 5.3(a) hereof, the Employer shall continue to (i) pay to the Employee
during the Non-Compete Period the Base Salary as provided herein and (ii)
provide all the Benefits to the Employee (and the Employee’s spouse and
dependents, as applicable) that the Employer would have provided pursuant to
this Agreement, in both cases as if the Employee remained employed by the
Employer during the Non-Compete Period, unless the Employer is prohibited from
providing any such Benefits pursuant to applicable law.
      
      
      

George Yeonas Employment Agreement   5    

 



--------------------------------------------------------------------------------



 



          (c)     Notwithstanding the foregoing provisions of this Section 5.3,
(i) the Employer may pay to the Employee the cash equivalent of any Benefit that
the Employer is otherwise obligated to provide the Employee in lieu of providing
such Benefit, and (ii) the Employer shall have the right, at any time, to
release the Employee from the covenants contained in this Section 5, at which
time the Employee’s right to receive and the Employer’s obligation to make any
payments or provide any Benefits under this Section 5.3 shall terminate upon the
payment by the Employer to the Employee of all amounts due under this
Section 5.3 up to and including the date of such release. In consideration of
item (i); the Company agrees to pay the cash equivalent equal to what it would
cost the Employee to obtain and individual health policy.
6.     Non-Disclosure Covenant
     6.1     Acknowledgments by the Employee. The Employee acknowledges that
(a) the Employee will be afforded access to Confidential Information; (b) public
disclosure of such Confidential Information would have an adverse effect on the
Employer and its Affiliates and its business; and (c) the provisions of this
Section 6 are reasonable and necessary to prevent the improper use or disclosure
of Confidential Information.
     6.2     Covenants of the Employee. The Employee covenants as follows:
          (a)     Confidentiality. During and after his/her employment with the
Employer and its Affiliates, the Employee will hold in confidence the
Confidential Information and will not disclose such Confidential Information to
any person other than in connection with the performance of his/her duties and
obligations hereunder, except with the specific prior written consent of the
Board of Directors or the CEO; provided, however, that the parties agree that
this Agreement does not prohibit the disclosure of Confidential Information
where applicable law requires in response to subpoenas and/or orders of a
governmental agency or court of competent jurisdiction. In the event that the
Employee is requested or becomes legally compelled under the terms of a subpoena
or order issued by a court of competent jurisdiction or by a governmental body
to disclose Confidential Information, the Employee agrees that he/she will
(i) immediately provide the Employer with written notice of the existence,
terms, and circumstances, surrounding such request(s) so that the Employer may
seek an appropriate protective order or other appropriate remedy, (ii) cooperate
with the Employer in its efforts to decline, resist, or narrow such requests,
and (iii) if disclosure of such Confidential Information is required in the
opinion of counsel, exercise reasonable efforts to obtain an order or other
reliable assurance that confidential treatment will be accorded to such
disclosed information.
          (b)     Trade Secrets. Any and all trade secrets of the Employer and
its Affiliates will be entitled to all the protections and benefits under the
federal and state trade secret and intellectual property laws and any other
applicable law. If any information that the Employer or any of its Affiliates
deems to be a trade secret is found by a court of competent jurisdiction not to
be a trade secret for purposes of this Agreement, such information will,
nevertheless, be considered Confidential Information for the purposes of this
Agreement, so long as it otherwise meets the definition of Confidential
Information. The Employee hereby waives any requirement that the Employer or any
of its Affiliates submit proof of the economic value of any trade secret or post
a bond or other security.
      
      
      

George Yeonas Employment Agreement   6    

 



--------------------------------------------------------------------------------



 



          (c)     Removal. The Employee will not remove from the premises of the
Employer or any of its Affiliates (except to the extent such removal is for
purposes of the performance of the Employee’s duties at home or while traveling,
or except otherwise specifically authorized by the Employer or the applicable
Affiliate) any document, record, notebook, plan, model, component, device, or
computer software or code, whether embodied in a disk or in any other form
belonging to the Employer or any of its Affiliates or used in the business of
the Employer or of any of its Affiliates (collectively, the “Proprietary
Items”). All of the Proprietary Items, whether or not developed by the Employee,
are the exclusive property of the Employer or its applicable Affiliate. Upon
termination of his/her employment, or upon the request of the Employer during
the Employment Period, the Employee will return to the Employer all of the
Proprietary Items and Confidential Information in the Employee’s possession or
subject to the Employee’s control, and the Employee shall not retain any copies,
abstracts, sketches, or other physical embodiments in electronic form or
otherwise, of any such Proprietary Items or Confidential Information.
          (d)     Development of Intellectual Property. Any and all writings,
inventions, improvements, plans, designs, architectural work papers, drawings,
processes, procedures, and/or techniques (“Intellectual Property”) which the
Employee (i) made, conceived, discovered, or developed, either solely or jointly
with any other person or persons, at any time when the Employee was an employee
of the Employer or any of its Affiliates whether pursuant to this Agreement or
otherwise, whether or not during working hours, and whether or not at the
request or upon the suggestion of the Employer or any of its Affiliates, which
relate to or were useful in connection with any business now or hereafter
carried on or contemplated by the Employer or any of its Affiliates, including
developments or expansions of its fields of operations, or (ii) may make,
conceive, discover, or develop, either solely or jointly with any other person
or persons, at any time when the Employee is an employee of the Employer or its
Affiliates, whether or not during working hours and whether or not at the
request or upon the suggestion of the Employer or any of its Affiliates, which
relate to or are useful in connection with any business now or hereafter carried
on or contemplated by the Employer or any of its Affiliates, including
developments or expansions of its present fields of operations, shall be the
sole and exclusive property of the Employer and its Affiliates. The Employee
shall make full disclosure to the Employer of all such Intellectual Property and
shall do everything necessary or desirable to vest the absolute title thereto in
the Employer. The Employee shall write and prepare all specifications and
procedures regarding such Intellectual Property and otherwise aid and assist the
Employer so that the Employer can prepare and present applications for
copyright, patent, or trademark protection therefor and can secure such
copyright, patent, or trademark wherever possible, as well as reissues,
renewals, and extensions thereof, and can obtain the record title to such
copyrights, patents, or trademarks so that the Employer or its designated
Affiliate shall be the sole and absolute owner thereof in all countries in which
it may desire to have copyright, patent, or trademark protection. The Employee
shall not be entitled to any additional or special compensation or reimbursement
regarding any and all such Intellectual Property.
      
      
      

George Yeonas Employment Agreement   7    

 



--------------------------------------------------------------------------------



 



7.     General Provisions of Sections 5 and 6.
     7.1     Injunctive Relief and Additional Remedy. The Employee acknowledges
that the injury that would be suffered by the Employer and its Affiliates as a
result of a breach of the provisions of Sections 5 and 6 of this Agreement would
be irreparable and that an award of monetary damages to the Employer for such a
breach may be an inadequate remedy. Consequently, the Employer will have the
right, in addition to all other rights, to seek injunctive relief to restrain
any breach or threatened breach or otherwise to specifically enforce any
provision of this Agreement. The Employee waives any requirement that the
Employer secures or posts any bond in conjunction with any such remedies. The
Employee further agrees to and hereby does submit to in personam jurisdiction
before each and every court for that purpose. Without limiting the rights of the
Employer or of any of its Affiliates under this Section 7 or any other remedies
available to the Employer or its Affiliates, if the Employee breaches any other
provisions of Sections 5 and 6 and such breach is proven in a court of competent
jurisdiction, the Employer will have the right to cease making any payments or
providing Benefits otherwise due to the Employee under this Agreement.
     7.2     Covenants of Sections 5 and 6 are Essential and Independent
Covenants. The covenants of the Employee in Sections 5 and 6 hereof are
essential elements of this Agreement, and without the Employee’s agreement to
comply with such covenants, the Employer would not have entered into this
Agreement or continued the employment of the Employee. The Employer and the
Employee have independently consulted their respective counsel and have been
advised in all respects concerning the reasonableness and propriety of such
covenants, with specific regard to the nature of the business conducted by the
Employer and its Affiliates. In addition, the Employee’s covenants in Sections 5
and 6 are independent covenants and the existence of any claim by the Employee
against the Employer under this Agreement or otherwise will not excuse the
Employee’s breach of any covenant in Sections 5 or 6. Notwithstanding anything
in the Agreement to the contrary, the covenants and agreements of the Employee
in Sections 5 and 6 shall survive the termination of the Agreement, except as
provided below.
8.     General Provisions.
     8.1     Indemnification. The Employer shall indemnify and hold harmless the
Employee to the fullest extent permitted by applicable law against all costs
(including reasonable attorneys’ fees and costs), judgments, penalties, fines,
amounts paid in settlements, interest, and all other liabilities incurred or
paid by the Employee in connection with the investigation, defense, prosecution,
settlement, or appeal of any threatened, pending, or completed action, suit, or
proceeding, whether civil, criminal, administrative, or investigative and to
which the Employee was or is a party or is threatened to be made a party by
reason of the fact that the Employee is or was an officer, employee, director or
agent of the Employer or its Affiliates, including any property owner or
condominium association that the Employee has been asked to serve on by the
Employer, or by reason of anything done or not done by the Employee in any such
capacity or capacities, provided that the Employee acted in good faith and in a
manner the Employee reasonably believed to be in or not opposed to the best
interests of the Employer or any of its Affiliates, and, with respect to any
criminal action or proceeding, had no reasonable cause to believe his/her
conduct was unlawful. The Employer also shall pay any and all
      
      
      

George Yeonas Employment Agreement   8    

 



--------------------------------------------------------------------------------



 



expenses (including reasonable attorney’s fees) incurred by the Employee as a
result of the Employee being called as a witness in connection with any matter
involving the Employer and/or any of its officers or directors. Nothing herein
shall limit or reduce any rights of indemnification to which the Employee might
be entitled under the organizational documents of the Employer or as allowed by
applicable law.
     8.12     Compliance with Section 409A.
          (a)     General. It is the intention of both the Employer and the
Employee that the benefits and rights to which the Employee could be entitled
pursuant to this Agreement comply with Section 409A of the Code and the Treasury
Regulations and other guidance promulgated or issued thereunder
(“Section 409A”), to the extent that the requirements of Section 409A are
applicable thereto, and the provisions of this Agreement shall be construed in a
manner consistent with that intention. If the Employee or the Employer believes,
at any time, that any such benefit or right that is subject to Section 409A does
not so comply, it shall promptly advise the other and shall negotiate reasonably
and in good faith to amend the terms of such benefits and rights such that they
comply with Section 409A (with the most limited possible economic effect on the
Employee and on the Employer).
          (b)     Distributions on Account of Separation from Service. If and to
the extent required to comply with Section 409A, no payment or benefit required
to be paid under this Agreement on account of termination of Employee’s
employment shall be made unless and until Employee incurs a “separation from
service” within the meaning of Section 409A.
          (c)     6 Month Delay for Specified Employees. (i) If Employee is a
“specified employee”, then no payment or benefit that is payable on account of
Employee’s “separation from service”, as that term is defined for purposes of
Section 409A, shall be made before the date that is six months after Employee’s
“separation from service” (or, if earlier, the date of Employee’s death) if and
to the extent that such payment or benefit constitutes deferred compensation (or
may be nonqualified deferred compensation) under Section 409A and such deferral
is required to comply with the requirements of Section 409A. Any payment or
benefit delayed by reason of the prior sentence shall be paid out or provided in
a single lump sum at the end of such required delay period in order to catch up
to the original payment schedule, and (ii) for purposes of this provision,
Employee shall be considered to be a “specified employee” if, at the time of his
or her separation from service, Employee is a “key employee”, within the meaning
of Section 416(i) of the Code, of Employer (or any person or entity with whom
Employer would be considered a single employer under Section 414(b) or Section
414(c) of the Code) any stock in which is publicly traded on an established
securities market or otherwise.
          (d)     No Acceleration of Payments. Neither Employer nor Employee,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.
      
      
      

George Yeonas Employment Agreement   9    

 



--------------------------------------------------------------------------------



 



          (e)     Treatment of Each Installment as a Separate Payment. For
purposes of applying the provisions of Section 409A to this Agreement, each
separately identified amount to which Employee is entitled under this Agreement
shall be treated as a separate payment. In addition, to the extent permissible
under Section 409A, any series of installment payments under this Agreement
shall be treated as a right to a series of separate payments.
          (f)     Taxable Reimbursements and In-Kind Benefits. (i) Any
reimbursements by Employer to Employee of any eligible expenses pursuant to this
Agreement that are not excludable from Employee’s income for Federal income tax
purposes (the “Taxable Reimbursements”) shall be made by no later than the last
day of the taxable year of Employee following the year in which the expense was
incurred, (ii) the amount of any Taxable Reimbursements, and the value of any
in-kind benefits to be provided to Employee under the Agreement, during any
taxable year of Employee shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year of
Employee, and (iii) the right to Taxable Reimbursement, or in-kind benefits,
shall not be subject to liquidation or exchange for another benefit.
          (g)     Tax Gross-Ups. Payment of any tax reimbursements must be made
by no later than the end of the taxable year of Employee following the taxable
year of Employee in which Employee remits the related taxes.
     8.2     Waiver. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right or privilege under this Agreement will operate as
a waiver of such right or privilege, and no single or partial exercise of any
such right or privilege will preclude any other or further exercise of any right
or privilege. To the maximum extent permitted by applicable law, any claim or
right arising out of this Agreement may only be discharged by a waiver or
renunciation of the claim or right in writing signed by the other party.
     8.3     Successors.
          (a)     This Agreement is personal to the Employee and shall not be
assignable by the Employee, other than economic rights that may be assigned by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Employee’s legal representatives.
          (b)     This Agreement shall inure to the benefit of and be binding
upon the Employer and its successors and assigns. Any successor (whether direct
or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of TOUSA, Inc. shall perform
this Agreement in the same manner and to the same extent that the Employer would
be required to perform it if no such succession had taken place. The Employer
agrees to fully disclose this Agreement and its binding effect to any successor
or potential successor and will require any successor to expressly acknowledge
its assumption of this Agreement and such successor’s obligation to perform this
Agreement in the same manner and to the same extent that the Employer would be
required to perform it if no such succession had taken place.
          (c)     As used in this Agreement, “Employer” shall mean the Employer
as defined above and any successor to its business and/or assets by operation of
law or otherwise.
      
      
      

George Yeonas Employment Agreement   10    

 



--------------------------------------------------------------------------------



 



     8.4     Notices. All notices, consents, waivers and other communication
required under this Agreement must be in writing and will be deemed to have been
duly given when (a) delivered by hand (with written confirmation of receipt),
(b) sent by facsimile (with written confirmation of delivery), provided that a
copy is mailed by certified mail, return receipt requested, the same day or the
next Business Day, or (c) when received by the addressee, if sent by a
nationally recognized overnight delivery service, in each case to the
appropriate addresses and facsimile numbers set forth below (or to such other
addresses and facsimile numbers as a party may designate by notice to the other
parties):
If to the Employer:
 
TOUSA, Inc.
4000 Hollywood Blvd., Suite 500-N
Hollywood, FL 33021
Attn: Clint Ooten, VP Administration & Director of Human Resources
Facsimile No.: (954)364-4038
 
If to the Employee:
George Yeonas
6428 Divine Street
McLean, VA 22101
     8.5     Entire Agreement; Supersedure. This Agreement, together with the
Exhibits attached hereto, contains the entire agreement between the parties with
respect to the subject matter hereof, and expressly terminates, rescinds,
replaces, and supersedes all prior and contemporaneous agreements and
understandings, oral or written, between the parties with respect to the subject
matter hereof.
     8.6     Governing Law; Submission to Jurisdiction; Mediation.
          (a)     THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE STATE OF
FLORIDA WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL COURT IN
BROWARD COUNTY, FLORIDA, FOR THE PURPOSES OF ANY PROCEEDINGS ARISING OUT OF THIS
AGREEMENT, AND HEREBY WAIVES ALL RIGHTS TO TRIAL BY JURY AND AGREES THAT ANY
PROCEEDING SHALL INSTEAD BE DECIDED BY A JUDGE SITTING WITHOUT A JURY.
          (b)     If a party initiates legal proceedings to enforce this
Agreement, the non- prevailing party in the proceedings shall pay to the
prevailing party, upon demand, all costs and expenses (including reasonable
legal fees and costs) incurred by the prevailing party as a result of the
proceedings (i.e., “loser pays”).
      
      
      

George Yeonas Employment Agreement   11    

 



--------------------------------------------------------------------------------



 



          (c)     Prior to commencement of any legal proceeding or at any time
after commencement of any legal proceeding, Employee agrees that, upon request
of Employer, and at the expense of the Employer, any dispute between Employee
and Employer shall be presented for non-binding mediation by a third party
mediator. In the event that Employee fails to comply with his/her obligation to
participate in mediation as required herein, such failure shall constitute a
breach of this Agreement by Employee entitling Employer to damages.
     8.7     Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect, unless the absence of such
invalid or unenforceable provision materially alters the rights or obligations
of either party hereto. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable, unless the absence of such invalid or
unenforceable portion of such provision materially alters the rights or
obligations of either party hereto.
     8.8     Tax Withholding and Reporting. The Employer shall withhold from all
payments hereunder all applicable taxes that it is required to withhold with
respect to payments and Benefits provided under this Agreement and shall report
all such payments and withholdings to the appropriate taxing authorities as
required by applicable law.
     8.9     Amendments and Waivers. This Agreement may not be modified, waived,
or discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by the Employee and the CEO, subject to authorization of the
Board of Directors. Any waiver by either party hereto shall be specific to the
event and shall not be deemed a waiver of any other event.
     8.10     Survival. The provision of provisions of Sections 4, 5, 6, 7, and
8 shall survive the termination of this Agreement.
     8.11     Counterparts. This Agreement may be executed in any number of
counterparts, by original or facsimile signatures, each of which shall
constitute an original and all of which taken together shall constitute one and
the same instrument.
     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective for all purposes as of the Effective Date.

          TOUSA, Inc.    
 
       
By:
  /s/ Clint Ooten   /s/ George Yeonas
 
       
 
  Name: Clint Ooten   Name: George Yeonas
 
  Titled: VP Administration & Human Resources    

      
      
      

George Yeonas Employment Agreement   12    

 



--------------------------------------------------------------------------------



 



Exhibit A

Definitions
“Accrued Obligations” means, at the relevant date, the sum of the following:
(i) the Employee’s earned or accrued, but unpaid, Base Salary through the date
of termination of the Employee’s employment; (ii) any Bonus earned or accrued
and vested, but unpaid; (iii) the economic value of any of the Employee’s
accrued, but unused, vacation time; and (iv) any unreimbursed business expenses
incurred by the Employee.
“Affiliate” means a person or entity who or which, (i) with respect to an
entity, directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such entity; or (ii) with
respect to the Employee, is a parent, spouse, or issue of the Employee,
including persons in an adopted or step relationship.
“Board of Directors” means the board of directors of TOUSA, Inc.
“Business” means the business of buying, developing, marketing, or selling land
appropriate for residential development or construction, or the business of
design, construction, promotion, marketing, or sale of, single-family
residences, townhouses, and condominiums.
“Business Day” shall mean any day other than a Saturday, Sunday or bank holiday
recognized in Hollywood, Florida.
“Cause” means:
     (a)     an act of fraud, misappropriation, or personal dishonesty taken by
the Employee at the expense of the Employer or an Affiliate, including, but not
limited to, the willful engaging by the Employee in illegal conduct or gross
misconduct that is or reasonably could be injurious to the Employer;
     (b)     the material violation by the Employee of any obligation of the
Employee under this Agreement, including but not limited to, the willful or
continued failure of the Employee to perform substantially the Employee’s duties
with the Employer or its Affiliates (other than such failure resulting from
Disability) or the failure of the Employee to meet the financial or other
business objectives incumbent upon Employee as a result of Employee’s position,
which violation or failure is not remedied within ten (10) Business Days after
receipt of written notice or demand for substantial performance or corrective
action is delivered to the Employee by the CEO which identifies the manner in
which the CEO believes that the Employee has not substantially performed the
Employee’s duties or has violated an obligation under this Agreement;
     (c)     the conviction, or plea of nolo contendere, of the Employee for any
felony or any misdemeanor involving moral turpitude;
      
      
      

George Yeonas Employment Agreement   13    

 



--------------------------------------------------------------------------------



 



     (d)     a material violation of any express direction of the Board of
Directors, the CEO, or supervisor of the Employee, or a material violation of
any rule, regulation, policy or plan established or approved by the Board of
Directors or the CEO from time to time regarding the conduct of the Employer’s
employees and/or its business, or
     (e)     failure of the Employee to provide the Required Notice to Employer
and to fully comply with all requirements of Section 4.2 of this Agreement.
“Confidential Information” means any and all intellectual property of the
Employer (or any of its Affiliates), including but not limited to:
     (a)     trade secrets concerning the business and affairs of the Employer
(or any of its Affiliates), product specifications, data, know-how, formulae,
compositions, processes, designs, sketches, photographs, graphs, drawings,
samples, inventions and ideas, past, current and planned research development,
current and planned manufacturing or distribution methods and processes,
customer lists, current and anticipated customer requirements, price lists,
market studies, business plans, computer software and programs (including object
code and source code), computer software and database technologies, systems,
structures, and architectures (and related formulae, compositions, processes,
improvements, devices, know-how, inventions, discoveries, concepts, ideas,
designs, methods and information), and any other information, however
documented, that is a trade secret under federal, state or other applicable law;
and
     (b)     information concerning the business and affairs of the Employer (or
any of its Affiliates) (which includes historical financial statements,
financial projections and budgets, historical and projected sales, capital
spending budgets and plans, the names and backgrounds of key personnel,
personnel training and techniques and materials), however documented; and notes,
analysis, compilations, studies, summaries, and other material prepared by or
for the Employer (or any of its Affiliates) containing or based, in whole or in
part, on any information included in the foregoing.
Notwithstanding the foregoing, Confidential Information shall not include
information otherwise lawfully known generally by or readily accessible to the
trade or general public other than by the improper disclosure, directly or
indirectly, by the Employee or an Affiliate of the Employee.
“Disability” means the inability of the Employee, due to the injury, illness,
disease, or bodily or mental infirmity, to engage in the performance of
substantially all of the usual duties of employment with the Employer as
contemplated by Section 2.2 herein, such Disability to be determined by the
Board of Directors upon receipt and in reliance on competent medical advice from
one or more individuals, selected by the Board of Directors, who are qualified
to give such professional medical advice. The Employee must submit to a
reasonable number of examinations by the medical doctor making the determination
of Disability, and the Employee hereby authorizes the disclosure and release to
the Employer of such determination and all supporting medical records. If the
Employee is not legally competent, the Employee’s legal guardian or duly
authorized attorney-in-fact will act in the Employee’s stead for the purposes of
submitting the Employee to the examinations, and providing the authorization of
disclosure required hereunder.
      
      
      

George Yeonas Employment Agreement   14    

 



--------------------------------------------------------------------------------



 



It is expressly understood that the Disability of the Employee for a period of
one hundred twenty (120) calendar days or less in the aggregate during any
period of twelve (12) consecutive months, in the absence of any reasonable
expectation that his/her Disability will exist for more than such a period of
time, shall not constitute a failure by him/her to perform his/her duties
hereunder and shall not be deemed a breach or default and the Employee shall
receive full compensation for any such period of Disability or for any other
temporary illness or incapacity during the term of this Agreement.
“Election of Non-Continuation” means election by the Employee to terminate
his/her employment with Employer in the event that: (a) Employee’s Base Salary
or Annual Bonus is adjusted after the first year of employment under this
Agreement pursuant to Section 3.1 and 3.3, (b) such adjustment results in a
significant reduction of Employee’s total compensation, and (c) Employee does
not agree to the adjusted compensation schedule. In such instances, and in the
absence of any circumstances that constitutes Cause, the Employee may terminate
employment with the Employer by written notice to the Employer in compliance
with the requirements of Section 4.2 this Agreement. The date of termination set
forth in such notice shall not be less than six (6) months from the date of such
notice.
“Employment Period” means the term of the Employee’s employment under this
Agreement.
“Fiscal Year” means the fiscal year of Employer.
“Good Reason” means:
     (a)     that without the Employee’s prior written consent and in the
absence of Cause, one or more of the following events occur:
             (i)     any material and adverse change in the Employee’s
authority, duties, or responsibilities as set forth in Section 2 and
(a) Employee’s Base Salary or Annual Bonus is adjusted after the first year of
employment under this Agreement pursuant to Section 3.1 and 3.3, (b) such
adjustment results in a significant reduction of Employee’s total compensation,
and (c) Employee does not agree to the adjusted compensation schedule. In such
instances, and in the absence of any circumstances that constitutes Cause, the
Employee may terminate employment with the Employer by written notice to the
Employer in compliance with the requirements of Section 4.2 this Agreement. The
date of termination set forth in such notice shall not be less than six
(6) months from the date of such notice.
             (ii)     the Employer requiring the Employee to be primarily based
at any office more than fifty (50) miles outside the metropolitan area of the
Location as set forth in Exhibit B, excluding travel reasonably required in the
performance of the Employee’s responsibilities;
             (iii)     failure by the Employer to comply with and satisfy
Section 8.3(b) of this Agreement; or
      
      
      

George Yeonas Employment Agreement   15    

 



--------------------------------------------------------------------------------



 



          (iv)     the material violation by the Employer of a material
obligation of the Employer under this Agreement, which violation or failure is
not remedied within ten (10) Business Days (or such additional reasonable period
of time if additional time is necessary to remedy) after receipt of written
notice or demand for substantial performance or corrective action is delivered
to the Employer by the Employee, delivered as required by this Agreement, which
specifically identifies the manner in which Employee believes that the Employer
has not substantially performed the Employer’s duties or violated an obligation
under this Agreement; and
“Non-Compete Period” means the period beginning on the Effective Date and ending
on the first anniversary of the Employee’s termination of employment with the
Employer.
“Pro Rata Bonus” shall mean a Bonus pro rated for the year in which the
Employee’s employment terminates for the year during which such termination
occurs.
“Termination Payment” shall mean the following: (A) Base Salary for the greater
of one year or the then-remaining term of the Employment Period (as it may be
increased from time to time pursuant to this Agreement); (B) Bonus for the year
in which Employee’s employment terminates, determined in accordance with that
set forth in Exhibit B of this Agreement; (C) Bonus for one year equal to the
target bonus in Exhibit B, item 5; (D) the Accrued Obligations, excluding any
Bonus amount which is captured in (B) above; and (E) the fair market value of
any Benefits and perquisites (other than health benefits, if paid to the
Employee pursuant to subparagraph (ii) of Section 4.3(c) of this Agreement) to
be provided to the Employee for the then remaining term of the Employment
Period. The Termination Payment shall be payable to the Employee in accordance
with the Employer’s normal payroll practices for the remaining term of the
Employment Period, all as if the Employee remained actively employed by
Employer. In the event of termination by the Employee due to a Change of
Control, the Termination Payment shall be paid in cash to the Employee on a date
determined by the Company that is on or before the earlier of (i) 30 Business
Days after the date on which the Employee’s employment terminates, and (ii)
2-1/2 months after the end of the taxable year of the Employee in which the
Change in Control occurs.
      
      
      

George Yeonas Employment Agreement   16    

 



--------------------------------------------------------------------------------



 



Exhibit B
Employment Agreement Terms For George Yeonas

1.   Employment Period. The Employment Period referenced in Section 2.1 of the
Agreement shall begin on the Effective Date and end on December 31, 2009, unless
terminated earlier in accordance with the provisions of Section 4. This
Agreement shall automatically be renewed on the same terms and conditions for
successive one (1) year periods thereafter, each considered to be extensions of
the initial Employment Period, unless either Employer or Employee provides
written notice to the other of its or his election not to renew, such written
notice to be provided at least six (6) months prior to the expiration of the
then applicable Employment Period.   2.   Position. The Employee will serve as
Executive Vice President and Chief Operating Officer of Employer. In this
capacity, Employee will have such duties and responsibilities as are reasonably
consistent with such position or as may be assigned or delegated to the Employee
from time to time by the CEO or another executive or officer of the Employer
identified by the CEO to the Employee.   3.   Location. The Employee’s primary
place of employment hereunder shall be at the offices of the Employer or its
Affiliates in the greater Hollywood, Florida metropolitan area, unless the
Employee consents otherwise in writing; provided, however, that the Employee
shall travel as reasonably necessary to perform his/her obligations and duties
to the Employer.   4.   Base Salary. Employee will be paid an annual salary of
Seven Hundred Fifty Thousand Dollars ($750,000), which Base Salary may be
increased from time to time during the Employment Period as set forth in
Section 3.1 of the Agreement.   5.   Annual Bonus. For the Term of this
Agreement, Employee is eligible to earn an annual bonus, subject to the approval
of the Board of Directors or relevant Board Committee. Any bonus earned for any
calendar year shall be paid in the immediately following calendar year, as soon
as practicable after the audited financial statements for Employer for the year
for which the bonus is earned have been released. The bonus amount for the term
of this agreement is One Hundred (100%) of Base Salary although this amount is
not capped and the Company may choose to increase the amount of the bonus
payment at their discretion.   6.   Vacation. Employee shall be entitled to
Three (3) weeks of vacation per calendar year in accordance with Section 3.5 of
the Agreement.   7.   Notices. Any notices to be given to Employee as set forth
in Section 8.4 of the Agreement shall be to the address and facsimile number set
forth in Section 8.4 of the Agreement.

      
      
      

George Yeonas Employment Agreement   17    

 



--------------------------------------------------------------------------------



 



8.   Certain Additional Payments by the Employer.       (a) Anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that any payment or distribution by the Employer to or for the benefit of the
Employee (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement, the Options or otherwise, but determined without
regard to any additional payments required under this Exhibit Paragraph 9) (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code or any interest or penalties are incurred by the Employee
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then the Employee shall be entitled to receive an additional payment (a
“Gross-Up Payment” ) in an amount such that after payment by the Employee of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest or penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Employee retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.       (b) Subject to the provisions of this
Exhibit Paragraph 9(c), all determinations required to be made under this
Exhibit Paragraph 9, including whether and when a Gross-Up Payment is required
and the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made by the Employer’s independent
certified accountant or such other certified public accounting firm as may be
designated by the Employee (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Employer and the Employee within fifteen
(15) Business Days of the receipt of notice from the Employee that there has
been a Payment, or such earlier time as is requested by the Employer, In the
event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting a change of control, the Employee shall
appoint another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Employer. Any Gross-Up Payment, as determined pursuant to
this Exhibit Paragraph 9, shall be paid by the Employer to the Employee within
five (5) Business Days of the receipt of the Accounting Firm’s determination.
Any determination by the Accounting Firm shall be binding upon the Employer and
the Employee. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Employer should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Employer
exhausts its remedies pursuant to this Exhibit Paragraph 9(c) and the Employee
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Employer to or for the benefit of the
Employee.

      
      
      

George Yeonas Employment Agreement   18    

 



--------------------------------------------------------------------------------



 



    (c) The Employee shall notify the Employer in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Employer of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) Business Days after the Employee is
informed in writing of such claim and shall apprise the Employer of the nature
of such claim and the date on which such claim is requested to be paid. The
Employer shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Employer (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Employer notifies the Employee in writing prior to the
expiration of such period that it desires to contest such claim, the Employee
shall:            (i) give the Employer any information reasonably requested by
the Employer relating to such claim;            (ii) take such action in
connection with contesting such claim as the Employer shall reasonably request
in writing from time to time, including, without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Employer;            (iii) cooperate with the Employer in good faith in
order effectively to contest such claim; and            (iv) permit the Employer
to participate in any proceedings relating to such claim;       provided,
however, that the Employer shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold the Employee harmless, on an after-tax
basis, for any Excise Tax or income tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses. Without limitation of the foregoing provisions of this
Exhibit Paragraph 9(c), the Employer shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Employee to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Employee agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Employer shall
determine; provided, however, that if the Employer directs the Employee to pay
such claim and sue for a refund, the Employer shall, to the extent permitted by
law, advance the amount of such payment to the Employee on an interest-free
basis and shall indemnify and hold the Employee harmless, on an after-tax basis,
from any Excise Tax or

      
      
      

George Yeonas Employment Agreement   19    

 



--------------------------------------------------------------------------------



 



    income tax (including interest or penalties with respect thereto) imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Employee
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Employer’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Employee shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.   (d)   If, after the receipt by the
Employee of an amount advanced by the Employer pursuant to this
Exhibit Paragraph 9(c), the Employee becomes entitled to receive any refund with
respect to such claim, the Employee shall (subject to the Employer’s complying
with the requirements of this Exhibit Paragraph 9 (c)) promptly pay to the
Employer the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the Employee
of an amount advanced by the Employer pursuant to this Exhibit Paragraph 9(c), a
determination is made that the Employee shall not be entitled to any refund with
respect to such claim and the Employer does not notify the Employee in writing
of its intent to contest such denial of refund prior to the expiration of thirty
(30) days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.   9.
  Amendments to Exhibit A Definitions. Exhibit A of this Agreement shall be
amended and modified as follows:       “Good Reason” — the definition of “Good
Reason” shall be amended to include as an additional item (c) the occurrence of
the event of a Change of Control, as set forth below.       “Change of Control”
means the occurrence of any of the following events, each of which shall be
determined independently of the others:            (a) any “Person” (as defined
below) becomes a “beneficial owner” (as such term is used in Rule 13d-3
promulgated under the Exchange Act) of forty percent (40%) or more of the stock
of any member of the Consolidated Group (as defined below) entitled to vote in
the election of directors. For purposes of this Exhibit A, the term “Person” is
used as such term is used in Sections 13(d) and 14(d) of the Exchange Act;
provided, however that the term shall not include any member of the Consolidated
Group, any trustee or other fiduciary holding securities under an employee
benefit plan of any member of the Consolidated Group, or any corporation owned,
directly or indirectly, by the shareholders of any member of the Consolidated
Group;

      
      
      
George Yeonas Employment Agreement 20  

 



--------------------------------------------------------------------------------



 



         (b) shareholders of any member of the Consolidated Group adopt a plan
of complete or substantial (eighty-five percent (85%) or more) liquidation or an
agreement providing for the distribution of all or substantially all of the
assets of such member;            (c) any member of the Consolidated Group is
party to a merger, consolidation, other form of business combination or a sale
of all or substantially all (eighty-five percent (85%) or more) of its assets,
unless the business of such member is continued following any such transaction
by a resulting entity (which may be, but need not be, such member) and the
shareholders of such member immediately prior to such transaction (the “Prior
Shareholders”) hold, directly or indirectly, at least forty percent (40%) of the
voting power of the resulting entity (there being excluded from the voting power
held by the Prior Shareholders, but not from the total voting power of the
resulting entity, any voting power received by Affiliates of a party to the
transaction (other than such member) in their capacities as shareholders of such
member); provided, however, that a merger or consolidation effected to implement
a recapitalization of such member (or similar transaction) in which no Person
acquires more than thirty percent (30%) of the combined voting power of such
member’s then outstanding securities shall not constitute a Change in Control;
or            (d) any member of the Consolidated Group is a subject of a
“Rule 13e- 3 transaction” as that term is defined in Exchange Act Rule 13e-3,
and the first purchase has been made pursuant to such transaction.      
Notwithstanding the foregoing, if, immediately after the occurrence of any event
enumerated above, the Continuing Directors control the majority of the Board of
Directors of the Company (or, in the case of any merger or combination in which
the Company is not the surviving entity, continue to constitute a majority of
the board of directors of such successor entity), such event shall not
constitute a Change of Control for purposes of this Agreement until such time as
the Continuing Directors no longer constitute a majority of the Board of
Directors of the Company (or the successor entity, if applicable). “Continuing
Directors” for this purpose means the members of the Board of Directors of the
Company on the Effective Date, provided that any person becoming a member of the
Board of Directors of the Company subsequent to such date whose election or
nomination for election was supported by a majority of the directors who at the
time of the election or nomination for election comprised the Continuing
Directors shall be considered to be a Continuing Director.       In the event of
a Change of Control, Employee may, within sixty (60) Business Days of learning
of the occurrence the event, terminate employment with the Employer by written
notice to the Employer (which definition shall include Employer’s successor as
set forth in Section 8.3(c) of this Agreement). The date of the Employee’s
termination of employment shall be specified in such notice, provided, however,
that such date shall not be less than one (1) month from the date written notice
is given to the Employer, notwithstanding anything to the contrary in this
Agreement.

      
      
      

George Yeonas Employment Agreement   21    

 



--------------------------------------------------------------------------------



 



    “Consolidated Group” shall mean (i) the group of companies composed of
Technical Olympic S.A. or the Company, and (ii) any successor or surviving
company of any of the foregoing entities.       “Termination Payment” the
definition of Termination Payment shall be amended to include the following: in
the event of termination by the Employee due to a Change of Control, the
Termination Payment shall be paid in cash to the Employee within 60 days of the
date of the Employee’s termination.

         
Initials:
  GY   George Yeonas
 
       
 
  CO   Clint Ooten
 
       

      
      
      

George Yeonas Employment Agreement   22    

 